NUMBER 13-22-00045-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


BERTHA VILLARREAL,                                                               Appellant,

                                              v.

AIDA GUERRERO VILLARREAL,                                                         Appellee.


                    On appeal from the 389th District Court
                          of Hidalgo County, Texas.


                 ORDER TO FILE APPELLANT’S BRIEF

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This cause is currently before the Court on appellant’s fourth, fifth, and sixth

motions for extension of time to file brief. After three previous extensions, appellant’s brief

was due to be filed on August 3, 2022. On July 27, 2022, the Clerk of the Court notified

appellant that no further extensions shall be granted absent exigent circumstances. On
August 10, 2022, appellant filed a brief which does not comply with rule 38.1(h) of the

Texas Rules of Appellate Procedure, as the summary of the arguments merely repeats

the issues presented.

       The Court looks with disfavor upon the delay caused by counsel’s failure to timely

file a compliant brief in this matter. However, having fully examined the record and

considered appellant’s pending motions for extension of time to file the brief, the

extensions previously granted in this cause, and appellant’s non-compliant brief, the

Court is of the opinion that, in the interest of justice, appellant’s pending motions for

extension of time to file the brief should each be granted by Order.

       Accordingly, appellant’s fourth, fifth, and sixth motions for extension of time to file

the brief are hereby granted. Furthermore, under the authority of Texas Rules of

Appellate Procedure 38.9(a) and (b), we order the Honorable Victoria Guerra, counsel for

appellant, to amend or redraw the brief to conform to the rules on or before September 1,

2022. If the new brief is timely filed in compliance with this order, no motion for leave shall

be required. Furthermore, appellant is hereby notified that if another brief does not

comply, it may be stricken, and appellant may be prohibited from filing another brief. See

TEX. R. APP. P. 38.9. In that circumstance, the Court may dismiss the appeal for want of

prosecution and appellant’s failure to comply with this Court’s directive and the appellate

rules. See id. 38.8(a)(1), 42.3(b), (c).

                                                                 PER CURIAM

Delivered and filed on the
22nd day of August, 2022.




                                              2